Citation Nr: 0022161	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-08 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1994 decision from the Manila, 
Philippines, VA Regional Office (RO), which denied the 
appellant's claim for VA benefits as he had no recognized 
active service.  






FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Factual Background

The appellant filed a claim in May 1992 for service 
connection for injuries that he allegedly sustained while in 
the service of the United States Armed Forces for the Far 
East (USAFFE).  He claimed that he had been treated at 
several U.S. Army station hospitals for his injuries.  

The evidence includes a Request for Information, VA Form 07-
3101, which was completed by the service department in 
November 1967.  The service department certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  



In August 1992, the RO requested re-verification based on 
information from the Philippine Veterans Affairs Office, Form 
PVAO-4, and the Armed Forces of the Philippines, Form AGNR2.  
This evidence indicates that the appellant entered active 
duty with the USAFEE on July 1, 1941, inducted on December 
22, 1941 and processed for discharge on June 30, 1945.  In 
December 1992, ARPERCEN certified that this information was 
insufficient to warrant a change in the prior negative 
certification in November 1967.  

At his personal hearing the appellant testified that he was 
inducted into the USAFFE on July 22, 1941, later formally 
processed at Camp Murphy or Camp Aguinaldo on June 30, 1945, 
and released from active duty on October 31, 1945.  
Transcript, pp. 2-4 (Apr. 1993).  

In May 1993, the RO requested a copy of the appellant's 
Affidavit for Philippine Army Personnel (Form 23) from the 
Adjutant General of the Armed Forces of the Philippines.  
In October 1993, the RO forwarded a copy of the appellant's 
Form AGNR2 and PA AGO Form 23 to ARPERCEN in order to verify 
the appellant's military service.  In June 1994, ARPERCEN 
certified that the additional information was insufficient to 
warrant a change in the prior negative certification.  

The appellant argues that the U.S. Court of Appeals for the 
Ninth Circuit has held that documentation from the 
Philippines, which shows World War II military service, 
satisfies the legal requirements for purposes of entitlement 
to VA benefits as long as the information comes from an 
"Executive Department."  He argues that his Affidavit for 
Philippine Army Personnel (Form 23), which was issued by the 
General Headquarters, Office of the Adjutant General, Armed 
Forces of the Philippines, is an office of the executive 
department.  Therefore, he has established active military 
service with the USAFFEE during World War II.  




II. Analysis

A "veteran" is a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(1999).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e) (1999).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.9(a) and (d) (1999).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  





In support of his claim, the evidence includes information 
from the Philippine Veterans Affairs Office, Form PVAO-4, the 
Armed Forces of the Philippines, Form AGNR2 and the 
appellant's Affidavit for Philippine Army Personnel (Form 23) 
from the Adjutant General of the Armed Forces of the 
Philippines.  Although this evidence indicates that the 
appellant entered active duty with the USAFEE on July 1, 
1941, inducted on December 22, 1941 and processed for 
discharge on June 30, 1945, these are not documents issued by 
the service department.  Although the appellant argues that 
the U.S. Court of Appeals for the Ninth Circuit has held that 
documentation from the Philippines, which shows World War II 
military service, satisfies the legal requirements for 
purposes of entitlement to VA as long as the information 
comes from an "Executive Department," he has not cited this 
authority.  Therefore, the Board will not accept this 
evidence of service without verification from the appropriate 
service department.  38 C.F.R. § 3.203(a).  

In the instant case, the service department certified in 
November 1967 that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In December 1992, ARPERCEN certified that the information 
contained in the appellant's Forms PVAO-4 and AGNR2 was 
insufficient to warrant a change in the prior negative 
certification in November 1967.  In June 1994, ARPERCEN again 
certified that the information contained in the appellant's 
Form AGNR2 and PA AGO Form 23 was insufficient to warrant a 
change in the negative certification.  

The Board is bound by the finding of the service department, 
and thus finds that the appellant did not have recognized 
service so as to confer eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).







ORDER

Basic eligibility for VA benefits is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

